DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.

Examiners Note
	Applicant has filed a 312 amendment on January 29, 2021 to provide a substitute copy of the specification. Original claims and abstract were all filed and are superfluous. The allowed claims remain the claims (1-4 and 6-15) filed on September 17, 2020. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on March 9, 2021 is acknowledged. A signed copy is attached to this office action. 

Reasons for Allowance
Claims 1-4 and 6-15 remain free of the prior art. The closest prior art is that of Dawson (US 2002/0028182) who recites up to 25% water, however, the instant claims require a minimum of  about 50% water in the composition. There is insufficient motivation/suggestion within Dawson to adjust the water content to the minimum amount of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615